 



 

Exhibit 10.1

 

[FORM OF]

AMENDMENT

TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made effective March
17, 2016, among OHI Asset Management LLC (the “Company”), Omega Healthcare
Investors, Inc. (the “Parent”), and ________________ (the “Executive”).

 

INTRODUCTION

 

The Company, the Parent and the Executive are parties to an employment agreement
(the “Employment Agreement”) generally effective as of________, 2015 (the
“Effective Date”). The parties now desire to amend the Employment Agreement to
extend the term of the Employment Agreement by one year to December 31, 2018
(subject to earlier termination as provided in the Employment Agreement), update
the annual base salary payable to the Executive, update the definition of
“Competing Business” and update Exhibit B.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree that the Employment Agreement is
amended, effective as of the date first set forth above, as follows:

 

1.            By substituting the following for the first sentence of Section
2(a):

 

“The Company shall pay the Executive base salary of $___,___ per annum effective
January 1, 2016, which base salary will be subject to review effective as of
January 1, 2017, and at least annually thereafter by the Compensation Committee
of the Board of Directors of the Parent (the “Compensation Committee”) for
possible increases.”

 

2.            By substituting in the first sentence of Section 2(b)(ii) the year
“2016” for the year “2015”.

 

3.            By substituting in the second sentence of Section 2(b)(iii), in
Section 3(a), in Section 3(c)(ii) and in Section 5(f) the year “2018” for the
year “2017” wherever it appears.

 

4.            By substituting the following for Section 9(f):

 

“(f)         ‘Competing Business’ means the entities listed below and any
person, firm, corporation, joint venture, or other business that is engaged in
the Business of the Company:

 

(i)Care Capital Properties, Inc.,

(ii)CareTrust REIT, Inc.,

(iii)Formation Capital, LLC,

(iv)HCP, Inc.,

(v)Healthcare Realty Trust Incorporated,

(vi)Healthcare Trust of America, Inc.,

 

 

 

 

(vii)LTC Properties, Inc.,

(viii)Medical Properties Trust, Inc.,

(ix)National Health Investors, Inc.,

(x)New Senior Investment Group Inc.,

(xi)Northstar Realty Finance Corp.,

(xii)Physicians Realty Trust,

(xiii)Sabra Health Care REIT, Inc.,

(xiv)Senior Housing Properties Trust,

(xv)Ventas, Inc., and

(xvi)Welltower Inc.

 

5.            By substituting the attached Exhibit B for the existing Exhibit B:

 

In all remaining respects, the terms of the Employment Agreement shall remain in
full force and effect as prior to this Amendment.

 

IN WITNESS WHEREOF, the Company, the Parent and the Executive have each executed
and delivered this Amendment to Employment Agreement as of the date first shown
above.

 

  THE COMPANY:       OHI ASSET MANAGEMENT LLC         By:           THE PARENT  
    OMEGA HEALTHCARE INVESTORS, INC.         By:           THE EXECUTIVE:      
 

 

-2-

 

 

Exhibit 10.1

 

EXHIBIT B

 

STATES, AREAS AND COUNTRIES

 

  Alabama   Arkansas   Arizona   California   Colorado   Connecticut   Florida  
Georgia   Hawaii   Idaho   Illinois   Indiana   Iowa   Kansas   Kentucky  
Louisiana   Maryland   Massachusetts   Michigan   Minnesota   Mississippi  
Missouri   Montana   Nebraska   Nevada   New Hampshire   New Mexico   New York  
North Carolina   Ohio   Oklahoma   Oregon   Pennsylvania   Rhode Island   South
Carolina   Tennessee   Texas   Utah   Vermont   Virginia   Washington   West
Virginia   Wisconsin       England

 

 

